Title: To Thomas Jefferson from Mary Jefferson Eppes, 11 January 1803
From: Eppes, Mary Jefferson
To: Jefferson, Thomas


          
            Dear Papa
            Edgehill january 11th 1803
            
          
          We arrived here safe yesterday after a most disastrous journey sufficiently distressing in itself but more so at the time from the depression of spirits felt on leaving you, the pain of seeing you turn back alone after having experienc’d so many happy hours with you My dear Papa in the little room to us endear’d by your sitting in it allways, & the recollection of the heavy expense this journey has been to you for indeed it must be in all immense, made my heart ache I must confess in no slight degree. suffer me to dwell upon it a moment My dear Papa to mention partly in excuse for myself that inexperience in some respects was greatly the cause on my own part of the great abuse of your indulgence towards us.
          The horses have been so much fatigued as to render it necessary for them to rest a day, they will set off tomorrow with John, whom I fear you have miss’d very much in the dining room. I found Martin here waiting for me, but as there is a possibility of the childs having taken the measles I shall remain here ‘till the time is past in which it would appear if taken, & shall not leave this if he escapes it ‘till the first of next week. Mrs Trist is here & desires to be particularly remember’d to you, she has at last recieved a letter from her son dated from the Natches, they are themselves living at Pen Park & will remain there I believe while here.
          You will hear soon I imagine from Aunt Marks it is said here that H. Marks is dead or dying & the report is supposed to be true. Adieu dear Papa My Sister is well & desires me to give her love to you, Virginia would not recognise her till she changed her dress for one that she remember’d from its being a calico. Adieu once more, how much do I think of you at the hours which we have been accustom’d to be with you alone My dear Papa, & how much pain it gives me to think of the unsafe & solitary manner in which you sleep up stairs. Adieu dearest & Most beloved of fathers I feel my inability to express how much I love & revere you but you are the first & dearest to my heart 
          yours with sincere affection
          
            M E
          
        